Pee Curiam,
The two main questions raised by the assignments of error and discussed on the argument of this appeal are (1) as to the credit of $1,111.71 claimed by the accountant for expenditures made for permanent improvements and additions to the real estate of the testator; (2) as to the construction of his will. After due consideration of the evidence, the facts deducible therefrom, the questions of law arising from the facts, and the arguments of counsel, we find ourselves divided in opinion upon each of these questions. A majority of us would affirm the decision of the first question upon the findings of fact and opinion of the learned judge below, but some of the number concurring in that conclusion entertain a different view as to the *370other question. There is the same diversity of opinion as to the second question, but those of us who would affirm the decision of that question are of opinion that the conclusion reached by the learned judge is right, and is well sustained by his reasoning in support of it, leaving out of consideration the evidence of the value of a one-eighth share of the entire estate as compared with the value of the land specifically devised on condition to the appellee. It is therefore unnecessary to discuss the admissibility of that evidence in aid of the construction of the will. With this qualification, the decision of each question and the opinion of the learned judge below in support of it are concurred in by a majority of this court.
The decree is affirmed, and the appeal dismissed at the costs of the appellant.